MORRISON, Judge.
The offense is the illegal possession of heroin, a narcotic drug; the punishment, enhanced by two previous convictions for felonies less than capital, is life imprisonment.
The record on appeal contains no statement of facts.
Appellant presents two formal bills of exception in the transcript which cannot be considered because they were filed after the ninety days provided in Article 760d, Vernon’s Ann.C.C.P. Green v. State, Tex. Cr.App., 343 S.W.2d 458; Mendoza v. State, Tex.Cr.App., 332 S.W.2d 335; and Anthony v. State, 166 Tex.Cr.R. 60, 310 S.W.2d 742.
All proceedings appear to be regular, and nothing is presented for review.
The judgment is affirmed.